 1   NICOLA T. HANNA
 2   United States Attorney                           JS-6
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Litigation Counsel, Civil Division
 7
     AMANDA SCHAPEL, CSBN 271295
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10
           Telephone: (415) 977-8983
11         Facsimile: (415) 744-0134
           Email: Amanda.Schapel@ssa.gov
12
     Attorneys for Defendant
13
14
                          UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16
17
     MIGUEL ANGEL OSEGUERA,                  ) No. 2:18-cv-09496-JC
18                                           )
19         Plaintiff,                        ) JUDGMENT OF REMAND
                                             )
20                v.                         )
21                                           )
     NANCY A. BERRYHILL, Acting              )
22
     Commissioner of Social Security,        )
23                                           )
24
           Defendant.                        )
                                             )
25                                           )
26                                           )
27
     //
28


                                             1
 1         The Court having approved the parties’ Stipulation to Voluntary Remand
 2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3   (“Stipulation to Remand”) lodged concurrently with the lodging of the within
 4   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 5   DECREED that the above-captioned action is remanded to the Commissioner of
 6   Social Security for further proceedings consistent with the Stipulation to Remand.
 7         IT IS SO ADJUDGED.
 8
     DATED:      April 12, 2019
 9
10                                                     /s/
                                     Honorable Jacqueline Chooljian
11
                                     UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
